Exhibit 10.2


THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY STATE SECURITIES LAWS. THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS
TO THIS NOTE  UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO MOBIVITY HOLDINGS CORP. THAT SUCH
REGISTRATION IS NOT REQUIRED.


SUBORDINATED PROMISSORY NOTE



FOR   VALUE   RECEIVED,   MOBIVITY   HOLDINGS   CORP.,   a   Nevada corporation
(“Mobivity Holdings”), and MOBIVITY, INC., a Nevada corporation (“Mobivity
Corp.,” and together with Mobivity Holdings the “Maker”), promises to pay to
FRONT DOOR INSIGHTS LLC, 22 Oneida Trail, Malvern, OH 44644 (the “Holder”) the
sum of One Million, Four Hundred Thousand Dollars ($1,400,000.00) on August 19,
2013 (the “Maturity Date”) .


Capitalized terms used herein without definition shall have the meanings
ascribed to such terms in that certain Asset Purchase Agreement dated as of May
20, 2013 by and among the Maker, the Holder and the other parties named therein
(as amended, modified and/or supplemented from time to time, the “Asset Purchase
Agreement”).


The  following  terms  shall  apply  to  this  Subordinated  Promissory  Note  (this“Note”):


ARTICLE I
INTEREST AND PAYMENTS


1.1 Interest Rate. No interest shall accrue or be payable on the outstanding
principal amount of this Note (the “Principal Amount”).


1.2 Principal Payments. Payment of the Principal Amount shall be made in in full
in cash by the Maker on the Maturity Date. If payment has not been made on or
before the Maturity Date, this Note shall automatically convert into a like
principal amount of the Maker’s 10% Senior Secured Convertible Bridge Notes, in
the form of Exhibit A hereto as the same may be extended or amended from time to
time by agreement of Mobivity Holdings and the holders of a majority of the
outstanding principal amount of such notes (the “Bridge Notes”). Upon such
event, Mobivity Holdings shall issue, execute and deliver to Seller its Bridge
Note and cause Seller to become a party to the securities purchase agreement and
security agreement executed in conjunction with the Bridge Notes.


1.3 Optional Prepayment. The Maker may prepay this Note, in whole or in part, at
any time without penalty.


ARTICLE II
SUBORDINATION


2.1           Subordination. All payments due under this Note shall be
subordinated and made junior, in all respects to the payment in full of all
principal, all interest accrued on and all other amounts due on any and all
Senior Indebtedness; provided, that unless and until an event of default has
occurred (and has not been cured) and is continuing with respect to the payment
of principal or interest due with respect to either Senior Indebtedness the
Maker shall be permitted to pay, and shall pay, to the Holder, all amounts due
hereunder. “Senior Indebtedness” means all indebtedness owed by or incurred by
Maker, from time to time, under (a) the Bridge Notes or any replacement
financing therefor or (b) other senior securities, credit facilities or other
financing arrangements of the Maker, but in any event not to exceed $4,000,000.


 
-1-

--------------------------------------------------------------------------------

 
 
ARTICLE III
EVENTS OF DEFAULT


3.1 Events of Default. The occurrence of any of the following events set forth
in this Section 3.1 shall constitute an event of default (“Event of Default”)
hereunder:


(a)  
Failure to Pay or Effect Conversion. The Maker fails to comply with its
obligations under Section 1.2 of this Note; or



(b)  
Bankruptcy. The Maker shall (i) apply for, consent to or suffer to exist the
appointment of, or the taking of possession by, a receiver, custodian, trustee
or liquidator of itself or of all or a substantial part of its property, (ii)
make a general assignment for the benefit of creditors, (iii) commence a
voluntary case under the federal bankruptcy laws (as now or hereafter in
effect), (iv) be adjudicated a bankrupt or insolvent, (v) file a petition
seeking to take advantage of any other law providing for the relief of debtors,
or (vi) acquiesce to, without challenge within ten (10) days of the filing
thereof, or failure to have dismissed, within thirty (30) days, any petition
filed against it in any involuntary case under such bankruptcy laws.



3.2 Rights on Default. Following the occurrence and during the continuance of an
Event of Default, the Holder, at its option, may demand repayment in full of all
obligations and liabilities owing by the Maker to the Holder under this Note and
in such case the principal balance outstanding under this Note shall bear
interest at the per annum default rate of 12%.


3.3 Waiver. Maker waives demand, presentment for payment, notice of nonpayment,
protest, notice of protest, notice of acceleration, and diligence in collecting
this Note.


ARTICLE IV
MISCELLANEOUS


4.1  No Assignment. The Holder shall not assign or transfer this Note without
the Maker’s consent, which may be granted or withheld in the Maker’s sole
discretion. Maker shall not assign or transfer this Note without the Holder’s
consent, which may be granted or withheld in the Holder’s sole discretion.  Any
assignment or transfer of this Note or any rights herein which is not in
compliance with this provision shall be void.


4.2  Right to Offset. The Holder acknowledges and agrees that the Maker shall
have the right (a) to withhold from payments due hereunder the aggregate amounts
of any indemnification claims then pending or unresolved against the Holder
under the Asset Purchase Agreement and (b) to off-set against payments due
hereunder the aggregate amounts of any such indemnification claims resolved in
favor of the Maker.


4.3  Binding Nature. The provisions of this Note shall be binding upon the Maker
and its representatives, successors and permitted assigns, and shall inure to
the benefit of the Holder and its successors and permitted assigns.


4.4 Amendment
Provision.                                                      The term “Note”
and all references thereto, as used throughout this instrument, shall mean this
instrument as originally executed, or if later amended or supplemented, then as
so amended or supplemented, and any successor instrument as such successor
instrument may be amended or supplemented.


4.5 Governing Law.


(a)  
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.


 
-2-

--------------------------------------------------------------------------------

 
 
(b)  
THE MAKER AND THE HOLDER HEREBY CONSENT AND AGREE THAT THE STATE OR FEDERAL
COURTS LOCATED IN THE COUNTY OF MARICOPA, STATE OF ARIZONA SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE MAKER, ON
THE ONE HAND, AND THE HOLDER, ON THE OTHER HAND, PERTAINING TO THIS NOTE OR TO
ANY MATTER ARISING OUT OF OR RELATED TO THIS NOTE. THE MAKER AND THE HOLDER EACH
EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR
SUIT COMMENCED IN ANY SUCH COURT, AND HEREBY WAIVES ANY OBJECTION WHICH IT MAY
HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON
CONVENIENS.



4.6 Joint and Several.                                           Maker’s
liability under this Note shall be joint  and several.


4.7 Construction. Each party acknowledges that its legal counsel participated in
the preparation of this Note and, therefore, stipulates that the rule of
construction that ambiguities are to be resolved against the drafting party
shall not be applied in the interpretation of this Note to favor any party
against the other.


[Balance of page intentionally left blank; signature page follows]

 
-3-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Maker has caused this Note to be signed in its name
effective as of this 20th day of May, 2013.
 
MOBIVITY HOLDINGS CORP.



By:  /s/ Dennis Becker
Name:  Dennis Becker
Title:  CEO



MOBIVITY, INC.



By:  /s/ Dennis Becker
Name:  Dennis Becker                                           
Title:  CEO

 
-4-

--------------------------------------------------------------------------------

 
 
Exhibit A to Subordinated Promissory Note



THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES
OR “BLUE SKY LAWS,” AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, ASSIGNED, PLEDGED
OR HYPOTHECATED ABSENT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR
COMPLIANCE WITH RULE 144 PROMULGATED UNDER SUCH ACT, OR UNLESS THE COMPANY HAS
RECEIVED AN OPINION OF COUNSEL, REASONABLY SATISFACTORY TO THE COMPANY AND ITS
COUNSEL, THAT SUCH REGISTRATION IS NOT REQUIRED.
 
10% SENIOR SECURED CONVERTIBLE BRIDGE NOTE DUE OCTOBER 15, 2013


Mobivity Holdings Corp.




Date:           , 2013           US
$           .00


FOR   VALUE   RECEIVED,   in   cash    and    other    consideration,    Mobivity
Holdings Corp.,Nevada corporation(“Borrower”),herebypromisestopay  to
oritsregistered assigns  (“Holder”),  the  sum  of ____________ Dollars (US
$.00) (the “Principal”).


(1) Payments of Principal.                                           On the
Maturity Date, unless the sums due hereunder shall be due sooner as a result of
the occurrence of an Event of Default, Borrower shall pay to Holder the entire
principal amount (the “Principal Amount”) under this Secured Promissory Note
(this “Note”), plus all accrued and unpaid interest thereon, together with all
other fees and costs due by Borrower under any of the Transaction Documents: (i)
in cash, or (ii) at the option of the Holder, in whole or in part, in securities
to be issued by Borrower in the Financing at the lower of (a) the same price
paid for such securities by other investors investing in the Financing or (b)
$.25 per share (subject to adjustment in the event of a stock split,
reclassification or the like) (the “Conversion Option”). The “Maturity Date”
shall be the earlier of (A) the date Borrower completes a financing transaction
(the “Financing”) for the offer and sale of shares of Borrower’s common stock
(the“Common Stock”), including securities convertible into or exercisable for
Common Stock, in an aggregate amount of no less than 125% of the principal
amounts evidenced by this Note and a series of identical notes issued on or
around the date hereof (collectively, the “Notes”), and (B) October 15, 2013.
Borrower may prepay all or any portion of the amounts owing under this Note at
any time without fee, charge or premium. Notwithstanding the foregoing, if
greater than 70% of the Notes agree to exercise the Conversion Option, such
Conversion Option shall be binding on the Holder and on all other holders of the
Notes. The Maturity Date may be further extended subject to the approval of the
holders of Notes representing at least 70% of the aggregate principal amount
then outstanding under all Notes. Notwithstanding the foregoing, the holder of
the Note shall have the right to convert the Note, including accrued and unpaid
interest, in accordance with the Conversion Option at any time (an “Optional
Conversion”) at $.25. If a Financing has not occurred at the time of an Optional
Conversion, the conversion shall be at $.25 per share as described above.


(2) Interest. This Note shall bear interest at the rate of 10% per annum payable
in full on the Maturity Date.


 
-5-

--------------------------------------------------------------------------------

 
 
(3) Issuance of Additional Securities.


(a)  
In addition to the repayment of the principal amount and all accrued interest
hereunder, whether or not such amounts shall have been prepaid as permitted
hereunder, on the Maturity Date, Borrower shall issue to Holder, at Holder’s
option, (i) three year warrants (the “Warrants”) to purchase that number of
shares of Common Stock equal to the Principal Amount plus all accrued and unpaid
interest divided by the per share purchase price of the Common stock offered and
sold in the Financing (the “Offering Price”) which Warrants shall be exercisable
at the Offering Price and shall include cashless exercise provisions commencing
18 months from the date of issuance of the Warrants if there is not at that time
an effective registration statement covering the shares of Common Stock
exercisable upon exercise of the Warrants, or (ii) that number of shares of
Common Stock equal to the product arrived at by multiplying (x) the Principal
Amount plus all accrued and unpaid interest divided by the Offering Price and
(y) 0.33 (the “Share Option”).



(b)  
Borrower shall not issue to Holder shares of Common Stock whether upon exercise
of the Share Option or the Warrants, and the Holder shall not have the right to
exercise the Share Option or the Warrants, to the extent that after giving
effect to such exercise, Holder (together with Holder’s affiliates) would
beneficially own in excess of 4.99% of the shares of Common Stock outstanding
immediately after giving effect to such exercise. For purposes of this
paragraph, beneficial ownership shall be calculated in accordance with Section
13(d) of the Securities Exchange Act of 1934, as amended. For purposes of
exercise of the Share Option or the Warrants, in determining the number of
outstanding shares of Common Stock, Holder may rely on the number of outstanding
shares of Common Stock as reflected in Borrower’s most recent reports filed with
the Securities and Exchange Commission. The limitation of this Section (3)(b)
may not be waived by Holder except on no less than 61-day prior written notice.



(4) Security Interest. Borrower’s performance of the obligations and covenants
of this Note, including but not limited to repayment, shall be secured by a
first priority lien and security interest in all of Borrower’s assets as set
forth in that certain pledge and security agreement of even date herewith among
Borrower and the holders of the Notes.


(5) Event of Default.


(a)  
Event of Default. Each of the following events shall constitute an  “Event  of
Default” hereunder:



(i)  
Borrower's failure to pay to the Holder any amount when and as due under this
Note for a period of ten (10) Business Days after notice of such failure; or



(ii)  
Borrower shall either (i) fail to pay, when due, or within any applicable grace
period, any payment in respect of any Indebtedness in excess of



(iii)  
$100,000, individually or in the aggregate, due to any third party, other than,
with respect to unsecured indebtedness only, payments contested by the Borrower
in good faith by proper proceedings and with respect to which adequate reserves
have been set aside for the payment thereof, or otherwise be in breach or
violation of any agreement for monies owed or owing in respect of any
indebtedness in an amount in excess of $250,000, individually or in the
aggregate, which breach or violation permits the other party thereto to declare
a default or otherwise accelerate amounts due thereunder, or (ii) suffer to
exist any other circumstance or event that would, with or without the passage of
time or the giving of notice, result in a default or event of default under any
agreement binding Borrower, which default or event of default would or is likely
to have a material adverse effect on the business, operations, properties,
prospects of financial condition of Borrower or any of its Subsidiaries,
individually or in the aggregate;



 
-6-

--------------------------------------------------------------------------------

 
(iv)  
Borrower or any of its Subsidiaries, pursuant to or within the meaning of Title
11, U.S. Code, or any similar Federal, foreign or state law for the relief of
debtors generally (collectively, “Bankruptcy Law”), (A) commences a voluntary
case,
consents  to  the  entry  of  an  order  for  relief  against  it  in  an  involuntary  case,
consents to the appointment of a receiver, trustee, assignee, liquidator or
similar official for substantially all of its assets (a “Custodian”), (D) makes
a general assignment for the benefit of its creditors or (E) admits in writing
that it is generally unable to pay its debts as they become due; a court of
competent jurisdiction enters an order or decree under any Bankruptcy Law that
(A) is for relief against Borrower or any of its Subsidiaries in an involuntary
case, (B) appoints a Custodian of Borrower or any of its Subsidiaries for
substantially all of its assets, or (C) orders the liquidation of Borrower or
any of its Subsidiaries;



(v)  
a final judgment or judgments for the payment of money aggregating in excess of
$250,000 are rendered against Borrower or any of its Subsidiaries and which
judgments are not, within sixty (60) days after the entry thereof, bonded,
discharged or stayed pending appeal, or are not discharged within sixty (60)
days after the expiration of such stay; provided, however, that any judgment
which is covered by insurance or an indemnity from a credit worthy party shall
not be included in calculating the $250,000 amount set forth above; and



(vi)  
Borrower breaches any covenant or other term or condition or any material
representation or warranty of any of the Transaction Documents, except, in the
case of a breach of a covenant or  other term or condition which is curable, and
provided that Borrower delivers prompt notice of such breach to the Holder, only
if such breach continues for a period of at least ten (10) consecutive Business
Days.



(b)  
Acceleration. Upon the occurrence of an Event of Default under this Note, Holder
shall have, at its option, the right, without further notice or demand, which
Borrower hereby expressly waives, to declare the unpaid principal and interest
immediately due and payable and to exercise any other rights and remedies that
Holder may have. Holder’s failure to accelerate the payment of this Note upon
the occurrence of one or more events of default shall not constitute a waiver of
Holder’s right to exercise such options at any subsequent time with respect to
the same or any other event of default. Holder’s acceptance of any payment under
this Note which is less than payment in full of all amounts then due and payable
shall not constitute a waiver by Holder of any right to declare a default
hereunder or to pursue any remedy available under this Note, at law or in
equity, or under any other agreement, instrument or document entered into by and
between Borrower and Holder.



(6)  
Registration Rights.



(a)  
Definitions. As used in this Section 6, the following terms shall have the
following meanings.



(i)  
The term “Holder” shall mean Holder or any of Holder’s permitted transferees.



(ii)  
The terms “register,” “registered” and “registration” refer to a registration
effected by preparing and filing a registration statement or similar document in
compliance with the Securities Act, and the declaration or order of
effectiveness of such registration statement or document.



 
-7-

--------------------------------------------------------------------------------

 


(iii)  
The term “Registrable Securities” shall mean: (i) Common Stock issued to Holder
upon exercise of the Conversion Option, (ii) shares of Common Stock issuable
upon exercise of the Warrants, and (iii) shares issuable upon exercise of the
Share Option, provided, however, that securities shall only be treated as
Registrable Securities if and only for so long as they (A) have  not been
disposed of pursuant to a registration statement declared effective by the SEC;
(B) have not been sold in a transaction exempt from the registration and
prospectus delivery requirements of the Securities Act so that all transfer
restrictions and restrictive legends with respect thereto are removed upon the
consummation of such sale; (C) are held by Holder or a permitted transferee of
Holder pursuant to this Section 6; and (D) may not be disposed of under Rule 144
without restriction.



(b)  
Shelf Registration. If at any time Borrower shall propose the filing of a
Registration Statement on an appropriate form under the Securities Act of any of
Borrower’s securities, but excluding Registration Statements relating to any
employee benefit plan or a corporate reorganization, then Borrower shall give
Holder notice of such proposed registration and shall include in any
Registration Statement relating to such securities all or a portion of Holder’s
Registrable Securities as Holder shall request, by notice given by Holder to
Borrower within twenty days after the giving of such notice by Borrower, to be
so included. In the event of the inclusion of Registrable Securities pursuant to
this Section 6, Borrower shall bear all of the costs and expenses of such
registration excluding (i) legal expenses of the Holder and (ii) underwriting
discounts and commissions relating to Registrable Securities. In the event the
distribution of securities of Borrower covered by a Registration Statement
referred to in this Section 6 is to be underwritten, then Borrower’s obligation
to include Registrable Securities in such Registration Statement shall be
subject, at the option of the Borrower, to the following further conditions:



(i)  
The distribution for the account of the Holder shall be underwritten by the same
underwriters who are underwriting the distribution of the securities for the
account of Borrower and/or any other persons whose securities are covered by
such Registration Statement, and the holder will enter into an agreement with
such underwriters containing customary provisions;



(ii)  
If the underwriting agreement entered into with  the aforesaid underwriters
contains restrictions upon the sale of Borrower’s securities, other than the
securities which are to be included in the proposed distribution, for a period
not exceeding one hundred eighty (180) days from the effective date of the
Registration Statement, then such restrictions will be binding upon the Holder
and, if requested by Borrower, the Holder will enter into a written agreement to
that effect; and



(iii)  
If the underwriters state in writing that they are unwilling to include any or
all of the Holder’s securities in the proposed offering because such inclusion
will materially interfere with the orderly sale and distribution of the
securities being offered by Borrower, then the number of the Holder’s
Registrable Securities to be included will be reduced in accordance with such
statement by the underwriters.



(c)  
Furnish Information. It shall be a condition precedent to the obligation of
Borrower to take any action pursuant to this Section 6 with respect to the
Registrable Securities of the Holder that Holder shall furnish to Borrower such
information regarding the Holder, the Registrable Securities held by the Holder,
and the intended method of disposition of such securities as shall be reasonably
required by Borrower to effect the registration of Holder’s Registrable
Securities.



 
-8-

--------------------------------------------------------------------------------

 
 
(7)  
Notices; Payments.



(a)  
Notices. Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be in writing and shall be deemed given
and effective on the earliest of (a) the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number set forth on
the signature pages attached hereto prior to 5:30 p.m. (Pacific time) on a
Business Day, (b) the next Business Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth  on the signature pages attached hereto on a day that is not a Business
Day or later than 5:30 p.m. (Eastern time) on any Business Day, (c) the 2nd
Business Day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service, or (d) upon actual receipt by the party to
whom such notice is required to be given. The address for such notices and
communications shall be as set forth below:



If to Borrower:


Mobivity Holdings Corp
58 W. Buffalo, Suite #200
Chandler AZ, 85225 Attn.: Dennis Becker Fax: (619) 725-0958


With a copy to: Daniel Donahue


Greenberg Traurig, LLP
3161 Michelson Drive
Suite 1000
Irvine, CA 92612


If to Holder:
 
with a copy to:



(b)  
Payments. Whenever any payment of cash is to be made by Borrower to any Person
pursuant to this Note, such payment shall be made in lawful money of the United
States of America by a check drawn on the account of Borrower and sent via
overnight courier service to such Person at the address provided for notice
pursuant to Section 7(a) above, or as subsequently provided to the other party
in writing; provided that the Holder may elect to receive a payment of cash via
wire transfer of immediately available funds by providing Borrower with prior
written notice setting out such request and the Holder's wire transfer
instructions. Whenever any amount expressed to be due by the terms of this Note
is due on any day which is not a Business Day, the same shall instead be due on
the next succeeding day which is a Business Day.



(8)  
Cancellation. After all principal, interest and other amounts at any time owed
on this Note have been indefeasibly paid in full, this Note shall automatically
be deemed canceled, shall be surrendered to Borrower for cancellation and shall
not be reissued, and the security interest granted in the Collateral shall
terminate. The Holder agrees to promptly execute, file and/or deliver any and
all documents reasonably required or requested to further evidence such
termination.

 
 
-9-

--------------------------------------------------------------------------------

 
 
(9)  
Waivers  by  Borrower.   Borrower (a) waives diligence, grace, demand,
presentment for payment, exhibition of this Note, protest, notice of protest,
notice of dishonor, notice of demand, notice of nonpayment, and any or all other
notices whatsoever, and any and all exemption rights against the indebtedness
evidenced by this Note; (b) agrees to any and all extensions or renewals from
time to time without notice and to any partial payments of this Note; (c)
consents to offsets of any sums owed to Borrower by Holder at any time and to
any release of all or any part of the security for this Note, or to any release
of any party liable for payment of this Note; and (d) agrees that any such
waiver, extension, renewal, release, consent, or partial payment may be made
without notice to Borrower or any other party and shall not release or discharge
any one or all of them from the obligation of payment of this Note or any
installment of this Note or any other liability under this Note. Any security
given for the obligations of Borrower may be waived, exchanged, surrendered or
otherwise dealt with by Holder without affecting the liability of Borrower or
any other party who might subsequently become liable hereon.



(10)  
Governing Law; Jurisdiction; Severability; Jury Trial.  This Note shall be
construed and enforced in accordance with, and all questions concerning the
construction, validity, interpretation and performance of this Note shall be
governed by, the internal laws of the State of California, without giving effect
to any choice of law or conflict of law provision or rule that would cause the
application of the laws of any jurisdictions other than the State of
California.  Borrower hereby irrevocably submits to the exclusive jurisdiction
of the Commercial Court sitting in the City of San Diego, for the adjudication
of any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
In the event that any provision of this Note is invalid or unenforceable under
any applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of this Note. Nothing contained herein
shall be deemed or operate to preclude the Holder from bringing suit or taking
other legal action against Borrower in any other jurisdiction to collect on
Borrower's obligations to the Holder, to realize on any collateral or any other
security for such obligations, or to enforce a judgment or other court ruling in
favor of the Holder.



(11)  
Usury Savings. Borrower and Holder intend to contract in compliance with all
state and federal usury laws governing the loan evidenced by this Note. Holder
and Borrower agree that none of the terms of this Note shall be construed to
require payment of interest at a rate in excess of the  maximum interest rate
allowed by any applicable state,  federal or foreign usury laws. If Holder
receives sums which constitute interest that would otherwise increase the
effective interest rate on this Note to a rate in excess of that permitted by
any applicable law, then all such sums constituting interest in excess of the
maximum lawful rate shall at Holder’s option either be credited to the payment
of principal or returned to Borrower. The provisions of this Section 11 control
the other provisions of this Note and any other agreement between Borrower and
Holder.



(12)  
Severability. All provisions hereof are severable. If any provision hereof is
declared invalid for any reason, that invalidity shall not affect any other
provision of this Note, all of which shall remain in full force and effect.



 
[Signature Page Follows]


 
-10-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed as of the
set forth above.


Borrower:


Mobivity Holdings Corp
 
By:           

Dennis Becker, President & CEO

Date: